Title: Editorial Note: Fixing the Seat of Government on the Potomac
From: 
To: 


   Fixing the Seat of Government on the PotomacEditorial Note
  Washington, Madison, and Jefferson—as well as Richard Bland Lee, Alexander White, Daniel Carroll, John Page, and other members of the Virginia and Maryland delegations—headed homeward at the end of the second session in full awareness of the fact that mere enactment of the Residence Act was by no means a guarantee that the permanent seat of government would ever come to the Potomac. They could scarcely have felt otherwise. The newspapers were filled with derisive comments about the way in which the Virginians had been trapped by Robert Morris and the Pennsylvania delegation. To these were added equally derisory remarks about the Potomac. Freneau’s exchange between the New York and Philadelphia housemaids seemed to sum up the general feeling to the northward:

            
              My master would rather saw timber, or dig
              Than see them removing to Conogocheague—
              Where the houses and kitchens are yet to be framed
              The trees to be felled, and the streets to be named.
            
During the acrimonious debates in the House, Vining of Delaware declared it would take twenty years to determine the question of permanency. A newspaper wag thought the only kind of permanence would be a peripatetic government, as under the Articles of Confederation, and suggested that Pierre L’Enfant design a mobile capitol on wheels. Long before the bargain had been sealed, a more serious correspondent warned the Southerners: “get Congress to Philadelphia, and farewell for ever to the Patowmac.” A writer in the Stockbridge Western Star called the bargain a “Virginia delusion” and made this prediction: “The probability that Congress will ever remove from Philadelphia, after it shall have been so long the seat of government … has been treated in that ludicrous point of view in which it must appear to every unprejudiced mind.” No one had made the point with a sharper sense of ridicule than Jefferson’s friend Elbridge Gerry, who declared in the House debates:
… if the residence of Congress was to be fixed at Baltimore, there would be some prospect of our establishing a permanent residence. But what prospect does the bill afford of permanency, by placing it at Connogocheque? Enquiries will be made, where in the name of common sense is Connogocheque, and I do not believe that one person in a thousand in the United States knows that there is such a place  on earth. If the second class of American nobility, the Society of St. Tammany … had passed a vote to celebrate their festival in their wigwam at Connogocheque, I should have thought that there was some propriety, some stile in the measure; but for the grave council of the United States, to pass a bill that the seat of government should be removed to that place, is a measure too ridiculous to be credited. Few will suppose that Congress are serious. It will be generally viewed, as has been stated, [as] a mere political manoeuvre. You might as well induce a belief that you are in earnest by inserting Missisippi, Detroit, or Winnipipiocket Pond, as Connogocheque‥‥ Can it be conceived that after ten years residence, Congress will remove from the city of Philadelphia?
But the wielders of ridicule and the practical politicians erred in two respects. The mistake of lesser importance was that the Potomac was not the wilderness they conceived it to be. It was instead a pleasant land of farms, meadows, and woodland watered by a noble river, inhabited by families that had cultivated the soil there for three or four generations, boasting commercial towns in Alexandria and Georgetown whose vessels were quite as closely in touch with Bordeaux and Liverpool as were those of New York and Philadelphia. The second and more important mistake was that they underestimated the political resourcefulness of the Virginia leaders of that day. No one was more acutely sensitive to the possibility that the bargain might become unsealed than those who had made it. Washington, Jefferson, and Madison—though the President had nothing but an eloquently silent part in the legislative transactions—were all thorough realists, experienced in politics and long united in the wish of fixing the national capital on the Potomac. The declaration on the statutes was only an opportunity, as they well realized, and they had ten years in which to translate it into reality. Even so, from the moment they left New York there was a sense of urgency in everything they did touching the seat of government. Washington kept an attentive eye upon all details, but at this stage the guiding hand in the strategy of planning what one day would become the political capital of the world was that of Jefferson, with Madison assisting.
Confused dating of the first relevant documents Jefferson drafted after the Residence Act had become law is in part responsible for minimizing both his sense of urgency and the role that he played. The program that he drew up even before leaving New York, perhaps at the request of the President and in consultation with Madison, has always been considered to be the product of his reflections after he had returned to Philadelphia almost three months later. It was actually a precis of the provisions of the Act and of ideas for the President to bear in mind on his way to Mount Vernon. Jefferson knew that the gentlemen of Georgetown and Alexandria, as well as the principal landowners in the neighborhood, would be prompted by self-interest to indulge in local competitions for the seat of government comparable to those that had taken place in Congress. This called for the closest secrecy about the exact  location and it is clear that for several months no one could say with certainty where this would be. Yet in the second document produced in his planning—now datable two and a half months earlier than the accepted date—the desired and ultimate location was fixed in Jefferson’s mind, as no doubt it was also in the President’s.
It is natural that these earliest documents should have been taken to reflect the deep interest in architecture and the concern for a well-planned capital exhibited by one who had employed the Roman temple at Nîmes as the model for the Virginia capitol. But it is equally significant to note that Jefferson’s agenda of suggestions stretched the law to the limit. The Act fixing the permanent seat of government did not stipulate that a capital city be laid out. It did not even direct that a district of ten miles square be claimed for the federal government. Like the Constitution, it merely set this as the maximum limit. The government under the Residence Act could have functioned quite as easily within the limits of Georgetown as Jefferson and Washington feared it might continue to do permanently in Philadelphia. It is now certain, however, that as Jefferson rode southward the basic assumptions concerning the capital had become clearly established in his mind: the opportunity would never occur again if this fair one were to be lost; it would be “dangerous” as well as illusory to rely upon Congress or the legislatures of Virginia and Maryland for means to improve the opportunity; there would be a new city laid out and planned so as to be worthy of the rising empire; the district for the seat of government would be of the maximum size permitted by the Virginia and Maryland resolutions and allowed by the law; and to attain the great object it would be necessary to press forward immediately and vigorously and to appeal to the self-interest of the landowners in the vicinity. In the effort to seize the opportunity that might never come again, Jefferson’s basic strategy was to keep the decisions in the hands of the executive and away from those of the legislative bodies as much as possible. This was not only permitted by the law but aided by its vague phraseology as to the amount of land to be acquired for governmental purposes, and Jefferson took full advantage of these openings. The means, in brief, were those normally called Hamiltonian. But what Jefferson did in holding out inducements to the local landowners, just as he had recently done in holding out inducements to Spain to open the Mississippi, was thoroughly characteristic. So was his conception from the beginning of a spacious capital city and so, too, was the strategy he devised to make an asset of competing local interests.
It is now evident from the reordering of the chronology of the documents that the opening discussions with Daniel Carroll, Benjamin Stoddert, and William Deakins, Jr. by which this strategy was set in motion took place at Georgetown on the 13th of September. This significant event in the history of the capital found its most graphic chronicler in  the person of young Thomas Lee Shippen, just returned from Europe where two years earlier he had drawn the most memorable portrait of Jefferson at the Court of Versailles. Washington himself had stopped at Georgetown two days earlier, ostensibly to hold a conference on affairs of the Potomac Company and no doubt to plan the tour of inspection that he made later. But the actual opening of negotiations he left to Jefferson, whose report of the conversations was drafted on the 14th when he was at Alexandria. Jefferson was in haste to reach Monticello and doubtless intended the document as an aide-mémoire to be handed to Washington as he stopped at Mount Vernon on the 15th. In it he declared that the landowners would doubtless come forward soon with proposals. Two weeks later the Georgetown Times and Patowmack Packet announced that local inhabitants would offer to the President 400 acres of land for the seat of government. The signed proposals were ready to be given to Washington when he arrived in Georgetown in mid-October.
On Saturday the 16th of October the President spent a day in company with the leading citizens of the town, viewing the adjacent countryside as Jefferson had done a month earlier, then departed early Sunday morning for the Great Falls and Conogocheague, over seventy miles upriver. The local newspaper, in an obvious attempt to penetrate the secret, reported that this trip of inspection around Georgetown was made “in order to fix upon a proper situation, for the Grand Columbian federal city” and then added: “We are informed, that since the arrival of the President in our parts, bets respecting the Seat of Government run high in favor of George-Town; by the return of the President [from Conogocheague], we hope to have it in our power to lay a circumstantial account of this important matter before the Public.” Washington’s interest in the progress of the Potomac Company’s works was genuine and profound, but he could not have been unaware of the value of such a journey as a feint to cloak his purpose. He was authorized by the Residence Act to locate the capital anywhere on the Potomac in an eighty-mile stretch between the Eastern branch and the Conogocheague and his journey served to stimulate rumors that the choice might actually fall upon a spot far above tidewater. But it is obvious that the proposals Jefferson had in mind in making the suggestions to Carroll, Stoddert, and Deakins were quite different from those advanced by Robert Peter and others. The latter were not intended as free donations,  the acreage was far less than Jefferson desired for the capital, and the tracts lay in the immediate environs of Georgetown, not in the location bordering on the Eastern branch of the Potomac that Jefferson already envisioned as the site of the capital.
On the day after Washington set out for the Conogocheague the Georgetown landowners engaged a surveyor to map the various tracts owned by each proprietor “within the lines laid down”—lines apparently indicated by the President. Speculation continued as to the exact location. By mid-November it was rumored that Washington had ordered three sites on different parts of the Potomac to be surveyed, but the Times and Patowmac Packet admitted that nothing certain was known. At the end of the month Samuel Davidson, a Georgetown merchant, wrote a friend that not a doubt remained but that “the Grand Federal City will soon rear its august head in the vicinity of this town,” that the President had fixed the place but had not made it known with certainty, that his address to Congress in December would reveal the secret, that the location would be between Rock Creek and the Eastern branch, and that “on the height of Peter’s Slashes plantation will stand the Stadt House.” But not until the message to Congress and the public proclamation late in January was all doubt removed. Washington’s presumed indication of the inclusive lines near Georgetown and his authorization of the surveys in the vicinity of the abandoned townsite of Hamburg helped cover the secret.
It is a measure of Jefferson’s deep concern that, after leaving Mount Vernon on the 16th of September, he decided to make an appeal to the local interest of the state in addition to the reliance he placed on the self-interest of the landowners. With Madison’s help he sought to influence several members of the General Assembly to induce that body to appropriate funds for building ten private dwellings a year for ten years in the district to be fixed upon as the seat of government. He no doubt urged this upon the delegates from Albemarle as he certainly did upon Zachariah Johnston, who had been a member of the Virginia Convention of 1788 and had represented his county in the House of Delegates since 1778.

This attempt was characteristic but hopeless. The General Assembly was in no mood for taking such a gamble as Jefferson had urged upon it once before. Estimated revenues for the coming year amounted to £246,232, while expenditures were figured at only £179,386. Yet the members were determined not only to reduce taxes but even to limit the collection of those imposed. Their own great capitol looked imposing from a distance, but it was far from finished. The lead covering for the roof authorized at a cost of £2,873 was still incomplete and not secure against the weather, the committee rooms and offices were not plastered, and pay for the workmen was in arrears. One of the chief reasons for this arrearage was that funds in the hands of the commissioners for sales of public property were unproductive because collections could not be made of the estate of Archibald Cary for lots and buildings long since sold. With this unhappy experience staring them in the face and calling for deficiency appropriations to forward the work on the capitol, legislators were not likely to embark upon other real estate ventures depending so much upon political decisions of the future.

Further, even if this had not been so, the mood of the session was one of angry resentment against the assumption Act, which the members in a solemn remonstrance demanded to be repealed as impolitic, unjust, and unconstitutional. Jefferson no doubt told Zachariah Johnston as he had told others how essential it had been to acquiesce in assumption for the sake of union, perhaps also how the measure had been combined with the question of the seat of government. Johnston voted against the protest. In the initial stages of the acrimonious debate a milder form of remonstrance was approved in committee of the whole by the House of Delegates and a more vigorous amendment was voted down by a vote of 88 to 47. But the longer the contest waged the more emphatic became the language of the House of Delegates, ending at last with the ominous declaration that the consent of the state legislatures should be obtained before the assumption Act could “assume a constitutional form.” Suspicion was also directed at the Senate of the United States for the adoption of such a measure, and early in the session the House of Delegates unanimously resolved that the Virginia Senators should do their utmost to make it possible for citizens to have free admission to the debates in that chamber and that the legislatures of the various states should be invited to frame similar instructions.
Just as Jefferson arrived back in Philadelphia for the opening of the third session of Congress, Andrew Brown’s Federal Gazette printed an early version of the Virginia resolutions and made this comment:
The resolution of the Virginia Assembly respecting the Assumption of the State Debts … exhibits a very curious phenomenon in the history of the United States. The majority who voted in favor of the resolution, it seems, fell asleep in September 1787, (just before the rising of the Federal Convention) and did not awake till a few weeks ago; during which time the Federal Government was adopted and established throughout all the States. Their vote therefore must be ascribed to ignorance of what passed during their long sleep. The Resolution is calculated only for those years of anarchy, which preceded the general ratification of the present happy national government. It is now nugatory and ridiculous‥‥
Thus, as Jefferson set out with such a sense of urgency to rivet the seat of government to the Potomac, he heard the reverberations of Junius Americanus’ words questioning the constitutionality of one part of the bargain over the residence and assumption measures. Now, in a  far more menacing roll of thunder, he heard the other part so branded by his fellow Virginians—the “first symptom of a spirit which must either be killed or will kill the constitution of the United States.” But this was a spirit that refused to die and continued to threaten. Fortunately, Jefferson was not required to respond to this menacing challenge as he had been obliged to answer Junius Americanus, but he was well aware that the bargain which gave the government so precarious a seat on the Potomac had borne bitter fruit.
